PER CURIAM.
In this case issue was joined on January 6, 1937, and the case was argued orally before the court by counsel on February 1, 1937. The questions involved arise under the’ so-called Moratorium Act of 1935 (chapter 178, Laws 1935).. The order extended the period of redemption to March) 1, 1937.
The order having expired by its own terms, the court is of the opinion that the questions presented on this appeal have became moot, and that the appeal therefore should be .-.dismissed without cost to either party, as- provided in section 11 of the act referred to-.
Order will be entered accordingly.
All the Judges concur.